          Case 1:19-cv-02906-TNM Document 41 Filed 06/01/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 ELECTRONIC PRIVACY
 INFORMATION CENTER,

                         Plaintiff,

                         v.
                                                       Case No. 1:19-cv-02906 (TNM)
 NATIONAL SECURITY COMMISSION
 ON ARTIFICIAL INTELLIGENCE, et al.,

                         Defendants.



                                             ORDER

       Upon consideration of the parties’ motions, together with the pleadings, relevant law,

related legal memoranda, and entire record, for the reasons set forth in the accompanying

Memorandum Opinion, it is hereby

       ORDERED that the Defendants’ [28] Partial Motion to Dismiss is GRANTED IN

PART. Counts II, III, and V of the Plaintiff’s [1] Complaint are DISMISSED; it is further

       ORDERED that the Plaintiff’s [31] Motion for Partial Summary Judgment is

GRANTED IN PART. The Court grants summary judgment for the Plaintiff on Counts I and IV

of the [1] Complaint; it is further

       ORDERED that writs of mandamus hereby issue to the National Security Commission

on Artificial Intelligence and its officers in accordance with the accompanying Memorandum

Opinion. Under section 10 of the Federal Advisory Committee Act, the Commission and its

officers must provide timely notice of its meetings, open them to the public, and make its records

available for public inspection and copying; and it is further
         Case 1:19-cv-02906-TNM Document 41 Filed 06/01/20 Page 2 of 2




       ORDERED that a declaratory judgment is entered establishing that the Commission has

a duty under the Federal Advisory Committee Act to provide timely notice of its meetings, to

open them to the public, and to make its records available for public inspection and copying.

       SO ORDERED.

                                                                            2020.06.01
                                                                            16:12:15 -04'00'
Dated: June 1, 2020                                 TREVOR N. McFADDEN
                                                    United States District Judge




                                                2
